PER CURIAM:
This diversity case involves a railroad accident. On January 23, 1987, Eve Maho-ny was walking along a road in rural Georgia when she entered a railroad crossing and was struck by an approaching train owned by defendant CSX Transportation, Inc. (“CSX”). Mahony’s parents (“plaintiffs”) sued CSX for wrongful death, alleging various theories of liability. Two of these theories — that CSX was negligent in operating the train at an excessive speed and that CSX was negligent in failing to install adequate warning devices at the crossing — were dismissed by the district court prior to trial. The court reasoned that these two theories of recovery were preempted by federal law; therefore, the court ruled that evidence relating to these theories would be inadmissible at trial. The case was tried, the jury found in favor of CSX, and the plaintiffs have appealed that adverse judgment.
After the parties briefed this appeal, another panel of the Eleventh Circuit decided Easterwood v. CSX Transportation, Inc., 933 F.2d 1548 (11th Cir.1991), cert. granted, - U.S. -, 112 S.Ct. 3024, 120 L.Ed.2d 896 (1992). In Easterwood, the panel fully explained the general preemptive effect of the Federal Railroad Safety Act, 45 U.S.C. §§ 421-445 (1988) (the “FRSA”). In particular, the court discussed whether the FRSA and related federal law preempted specific state law tort claims against railroads, including claims sounding in negligence for excessive speed and inadequate warning devices. Easter-wood has substantially clarified the law governing Mahony’s case. Given the preemption principles announced in Easter-wood, our review of this case has convinced us that several of the district court’s preemption rulings, and the judgment in favor of CSX which was influenced by those rulings, are in error. Accordingly, we VACATE the judgment in favor of CSX and REMAND the case to the district court for further proceedings consistent with this opinion and with Easterwood.
Without intending to expand upon the meaning of Easterwood, we note that at least two principles announced by that panel will have application to the present case on remand. First, the plaintiffs’ claim that CSX was negligent because the train was allegedly traveling too fast is preempted by federal law. As stated in Easter-wood, a theory “that [an] accident was caused because [a] train was traveling at a negligently high rate of speed” is preempted by specific federal regulations governing the speeds at which trains can travel on particular classes of track. 933 F.2d at 1553. Because the CSX train that struck Mahony was traveling below the maximum speed allowed under federal law, the plaintiffs may not attempt to establish CSX’s liability on the basis of the train’s alleged excessive speed. See id. at 1553-54.
Second, the plaintiffs’ theory of liability relating to the inadequacy of the railroad grade crossing (in particular, CSX’s failure to install automated warning devices at the crossing) is not preempted by federal law. The Easterwood panel specifically noted that although the federal government was minimally involved in regulating the construction of safer railroad grade crossings, that involvement was not so substantial or specific as to preempt state 'tort suits based upon a railroad’s failure to maintain a safe railroad crossing. *646See 933 F.2d at 1554-55. Accordingly, in this case, the district court should not have dismissed the plaintiffs’ claim that CSX negligently failed to install automated warning signals.*
We express no opinion on the merits of the numerous specific arguments pressed by the parties to this appeal. We hold only that the district court's judgment in favor of CSX cannot stand in light of Easter-wood. Therefore, we VACATE that judgment and REMAND the case for further proceedings consistent with this opinion and Easterwood.
VACATED AND REMANDED WITH INSTRUCTIONS.

 We are aware that CSX has asserted that this portion of Easterwood was decided without the benefit of the citation of several applicable federal authorities. Notwithstanding these additional authorities, this panel is bound by the decision in Easterwood. CSX's arguments suggesting that Easterwood was wrongly decided are more appropriately addressed in a motion to rehear the present case en banc.